El Juez Asociado Se. Wiole,
emitió la opinión del tribunal.
Habiendo sido declarados culpables los apelantes por te-ner ilegalmente en su posesión un alambique, alegan como errores, los siguientes:
“(A) La corte inferior cometió error al aceptar, como ha acep-tado, que las piezas ocupadas por la policía, sean en su totalidad, un alambique, listo para destilar alcohol;
“ (B) La corte cometió error al llegar a la conclusión de que los acusados eran culpables de una infracción a la sección 61 de la Ley de Arbitrios, aprobada en 1919; y
“(C) La corte cometió error al llegar a la conclusión de que los acusados, maliciosa 3^ voluntariamente, tenían en 'su podjer, cus-todia, bajo su disposición o control, un alambique o aparato desti-latorio. ’ ’
Este fué un caso en el cual un agente de rentas internas, probando su capacidad como perito, y dos policías declara-ron que los aparatos ocupados constituían un alambique, ha-biendo la corte cládole crédito a sus manifestaciones. No hubo substancialmente ninguna contradicción en la prueba sobre este punto. Aunque, pudiera haber alguna duda res-pecto a si los aparatos como fueron hallados podrían fun-cionar como un alambique, hubo suficiente prueba circuns-tancial ante la corte inferior para declarar probado que las personas a quienes los aparatos pertenecían estaban en po-sesión ilegal de un alambique.
Los otros dos señalamientos pueden ser considerados con-juntamente. Hubo contradicciones en las manifestaciones de los dos policías como sucede frecuentemente. Estos poli-cías, que fueron llamados como testigos, declararon sobre la existencia del alambique y el testigo Colón manifestó que uno de los acusados a presencia del otro admitió la propie-dad de los aparatos. Algo por el estilo puede verse en la manifestación hecha por el otro testigo. Todo esto fué fuer-temente contradicho. El caso, sin embargo, no es uno que pueda quedar excluido de la regla ya establecida y tan fre-*501cuentemente enunciada de que el juez sentenciador está en la mejor situación para apreciar los Rectos.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutebison y Franco Soto.